Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 1 of 11 rade #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant gee = i i.

   

 

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

 

 

 

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 2:19-mj-00047

4805 Noyes Avenue, Charleston,
Kanawha County, West Virginia

Nae Ne Ne ee Ne Ne”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of West Virginia , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
if property designed for use, intended for use, or used in committing a crime;

( a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Sections 841, 846, Distribution of controlled substances, conspiracy to distribute controlled
and 856 substances, and maintaining a drug-involved premises

The application i is based on these facts:
See attached affidavi

a Continued on the attached sheet.

 

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. _
ao /

 

JZ Aas Soe Oe

Applicant’s signature

Brian Roscoe, Special Agent DEA

Printed name and title

 

poner

Sworn to before me and signed in my presence. .-"

    

Date: 05/30/2019

 

7 Judge's Signature
Dwane L. Tinsley, United States Magistrate Judge >

Printed name and title

City and state: Charleston, West Virginia

 

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 2 of 11 PagelD #: 2

ATTACHMENT A

The residence is described as a two story, vinyl single-
family house with the numbers 4805 in black to the left of
the front door. The residence is located at U.S. Postal
address of 4805 Noyes Avenue, Charleston, Kanawha County,
West Virginia.

The premises to be searched shall also include the home,
garage, any and all yards, outbuildings, storage areas, motor
vehicles, recreational vehicles, motor homes, vessels, sheds,

animal cages, and mailboxes assigned.

 
Case 2:19-mj-00047 Document1 Filed 05/31/19 Page 3 of 11 PagelD #: 3

ATTACHMENT B

1. Evidence of Drug Trafficking: Controlled substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information, identifying information of customers and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled
substances such as smoking devices, needles, items with suspected
drug residue;

2. Evidence of Maintaining a Drug-Involved Premises:
Utility bills, deeds, mortgage records, identification documents,
and mail;

3. Evidence of Firearms Possession and Use: Firearms,
ammunition, bills of sale, firearm boxes and packaging, receipts
relative to the purchase firearms and ammunition, photographs of
firearms, holsters, slings, ammunition belts, and body armor;

4, Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, lease (as lessor or
lessee), or sale of any asset, personal or real to include
automobiles, boats, motorcycles or similar motorized conveyances
to include deeds, titles, and bills of sale.

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 4 of 11 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF | 4... No. 2:19-Mg—-00047

4805 Noyes Avenue, Charleston,
Kanawha County, West Virginia

 

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

 

I, Brian Roscoe, being first duly sworn, do hereby depose and
state as follows:

1. I make this affidavit in support of an application for a
search warrant for a premises located at 4805 Noyes Avenue,
Charleston, Kanawha County, West Virginia and within the Southern
District of West Virginia (SUBJECT RESIDENCE). The SUBJECT
RESIDENCE is a two story, vinyl single-family house. The house has
the numbers 4805 in black to the left of the front door. Upon
information and belief, the information herein establishes
probable cause that the SUBJECT RESIDENCE is presently being used
in furtherance of violations of 21 U.S.C. § 846 -— Conspiracy to
distribute controlled substances, 21 U.S.c. § 841 (a)(1) -
distribution and possession with intent to distribute controlled
substances, and 21 U.S.C. § 856 - maintaining a drug-involved
premises, and that evidence of those offenses is presently located

at the SUBJECT RESIDENCE.

 

 
Case 2:19-mj-00047 Document1 Filed 05/31/19 Page 5 of 11 PagelD #: 5

2. IT am a Special Agent with the Drug Enforcement
Administration (“DEA”). I have been employed as a Special Agent
for approximately 19 years. I underwent 16 weeks of Basic Agent
Training at the DEA Academy in Quantico, Virginia. I have
conducted multiple investigations regarding street level
distributors and complex conspiracy cases. IT am experienced in
the use of confidential informants and suspects regarding
narcotics trafficking and the methods in which they are conducted.
T am a “federal law enforcement officer” within the meaning of
Fed. R. Crim. P. 41 (a) (2) (c) and am authorized to apply for and
execute federal search warrants.

3. During my tenure as a special Agent, I have successfully
investigated, arrested, and prosecuted numerous violent offenders.
I have particularized training in the investigation of drug
trafficking. I have investigated numerous cases involving the use,
consumption, sale and possession of illegal controlled substances.
I routinely deal with the investigation of trafficking and
possession of various controlled substances including marijuana,
methamphetamine, heroin, fentanyl, and other street drugs. As a
result, I am intimately familiar with the appearance, packaging,
and paraphernalia associated with controlled substances. Moreover,

IT am equally familiar with the terminology, methods of

communication, habits, techniques, organization, and practices of

 

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 6 of 11 PagelD #: 6

drug traffickers and users. IT have purchased controlled substances
through cooperating witnesses in “controlled purchases” situations
as well as personally purchasing controlled substances in hand-
to-hand transactions. I have applied for and obtained numerous
federal warrants to include search and seizure warrants, criminal
complaints, and GPS tracking warrants.

4, The facts in this affidavit come from my personal
observations, my training and experience, and information obtained
from other agents/officers and witnesses. This affidavit is
intended to demonstrate that there is sufficient evidence to
establish probable cause for this warrant and does not set forth
all of my knowledge about this matter.

PROBABLE CAUSE

5. In March 2018, I began an investigation of Everick
Newborn (“Newborn”). I spoke with a confidential informant (“CI”)
and learned Newborn was selling substantial amounts of
methamphetamine. The CI stated he/she could purchase
methamphetamine from Newborn.

6. On or about May 31, 2018, I used the CI to purchase
methamphetamine from Newborn. The CI purchased 4 ounces of
methamphetamine from Newborn for two thousand eight hundred
dollars ($2,800.00). The buy was video/audio recorded and took

place in the Charleston area of Kanawha County, West Virginia.

 

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 7 of 11 PagelD #: 7

After the controlled buy, I weighed and field tested the suspected
methamphetamine and learned the substance weighed approximately
143 grams and field tested positive for the presence of
methamphetamine.

7. On June 11, 2018, the CI arranged a controlled buy of 4
ounces of methamphetamine from Newborn for two thousand eight
hundred dollars ($2,800.00). The buy was video/audio recorded and
took place in Charleston area of Kanawha County, West Virginia.
After the controlled buy, I weighed and field tested the suspected
methamphetamine and learned the substance field tested positive
for the presence of methamphetamine.

8. On May 29, 2019, the grand jury returned a two-count
indictment against Newborn for distribution of methamphetamine in
violation of 21 U.S.C. § 841(a) (1).

9, On May 30, 2019, I arrived at 4805 Noyes Avenue,
Charleston, West Virginia to execute the arrest warrant against
Newborn. We watched the residence and observed Newborn exit the
residence in a gray shirt and red shorts. Newborn remained outside
for several minutes and then returned inside the residence. At
that time, we approached the door and knocked. No one answered
the door, and we proceeded to breach the door. Newborn was found
standing just inside the doorway. Newborn was detained at that

time, and he was asked if there was anyone else in the home or

 

 
Case 2:19-mj-00047 Document1 Filed 05/31/19 Page 8 of 11 PagelD #: 8

anything that might harm the officers. Newborn stated that he had
pills and a gun in the house.

As we conducted a security sweep of the home, in the living
room in plain view was a table that contained several hundred
pills. The pills appeared to be oxycodone. The pills appeared to
be in the process of being separated and packaged in smaller
bundles. In addition to the suspected oxycodone, I observed
digital scales, a yellow box of sandwich bags which were being
used for packaging, and a large plastic bag that contained many of
the smaller pre-packaged bags of the suspected oxycodone. Based
on my training and experience, I believe this to be consistent
with the distribution of controlled substances.

10. In connection with the transportation of drugs, I know
that frequently drug traffickers maintain evidence of travel and
other records required to arrange for the purchase and importation
and distribution of such drugs, and keep tickets, notes, receipts,
passports and other documents at their residence or the location
where they conduct trafficking activities. I know that drug
traffickers maintain records and other documents related to the
possession, shipment, tracking and delivery of illegal controlled
substances at the location where their drug trafficking activities
occur. I know that indicia of occupancy, residency and ownership

of premises, including but not limited to utility and telephone

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 9 of 11 PagelD #: 9

bills, canceled envelopes, rental, purchase or lease agreements,
identification documents and keys are often maintained at such
drug trafficking locations.

ll. Further, I know that drug traffickers frequently know
others involved in the trafficking of illegal substances. Drug
traffickers will frequently use and maintain address and/or
telephone books, electronic organizers, telephone paging devices
and papers, records or electronic data reflecting names,
addresses, telephone numbers, pager numbers of co-conspirators,
sources of drug supply and drug customers, and other items which
provide evidence of the identities of others involved in such
trafficking. I know that they also utilize ledgers, owe sheets,
bills of sale, documents related to the electronic transfer of
money, and other such documentation in relation to the sale and
distribution of controlled substances.

12. I also know that drug traffickers frequently use aliases
to conceal their identities, and often possess firearms and other
weapons at the premises where they conduct drug trafficking.
Persons who traffic in drugs often maintain at their residences
and other locations where they conduct drug trafficking activities
unsold or undistributed supplies of controlled substances and
other drugs, drug paraphernalia including chemical dilutents,

weighing scales, mixing bowls, flat waxed paper bags, spoons, which

 

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 10 of 11 PagelD #: 10

are utilized in the weighing and packaging of controlled
substances.

13. I am also aware from my own experience and training that
it is a very common practice for drug traffickers to maintain
firearms and ammunition in their residences and other locations
where they conduct drug trafficking activities for the purpose of
protecting their drug inventory and drug proceeds stored there,
not only from law enforcement personnel but also other drug
traffickers who may attempt to rob them. Firearms and ammunition
have been recovered in a large majority of searches in the drug
investigations in which I have been involved.

14. It is also a common practice for drug traffickers to
maintain mobile or portable cellular telephones close-at-hand in
order to facilitate their drug trafficking business. Such
equipment permits traffickers to remain in close and nearly
instantaneous communication with their customers and suppliers.
Cellular telephones also typically have electronic memory
capability within which frequently called telephone numbers can be
stored and "speed-dialed". Moreover, ina number of other drug
trafficking investigations, the electronic memories of such
cellular telephones have been found to contain the contact
telephone numbers of other persons identifiable as being involved

in the drug trafficking activity under investigation.

 
Case 2:19-mj-00047 Document 1 Filed 05/31/19 Page 11 of 11 PagelD #: 11

CONCLUSION
15. The above-stated information establishes probable cause
exists that individuals are committing violations of 21 U.S.C. §§
B841(a) (1), 846, and 856 and that evidence of those offenses is

currently located at SUBJECT PREMISES.

Further your Affiant sayeth naught.

Respectfully submitted,

 

é i
fe Lars
BER

 

BRIAN ROSCOE
Special Agent
Drug Enforcement Agency

Sworn to me and subscribed in my presence this 30th day of

 

 

May, 2019.
a - a
we \
“ _
Jo | ”
( AAGa
DWANE L,-TINSLEY ~ ~
\_ tniteg“States Magistrate Judge “Ss

 

 
